Name: Council Regulation (EEC) No 3392/92 of 23 November 1992 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling with CN code 0202 and products falling within CN code 0206 29 91 (1993)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 92 Official Journal of the European Communities No L 346/3 COUNCIL REGULATION (EEC) No 3392/92 of 23 November 1992 opening and providing for the administration of a Community tariff quota for meat of bovine animals, . frozen, falling with CN code 0202 and products falling within CN code 0206 29 91 (1993) HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 , totalling 53 000 tonnes, expressed in weight of boned or boneless meat, is hereby opened for 1993 . For the purposes of counting against the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilo ­ grams of boned or boneless meat. 2 . For the purposes of this Regulation, meat which is presented frozen at the time of acceptance of the import declaration shall be deemed frozen meat. 3 . The Common Customs Tariff duty applicable to the quota shall be 20 % . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 , the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % , the total quantity of which expressed in weight of boned or boneless meat, has been fixed at 53 000 tonnes ; whereas that quota should ac ­ cordingly be opened for 1993 ; Whereas there should be a guarantee of, in particular, equal and continuing access by all interested traders within the Community to the quota and of uninterrupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; Whereas the arrangements consist of the allocation by the Commission of the quantities available to the traditional operators and to operators engaging in trade in beef and veal ; whereas, in order to ensure that the activities of the latter operators are genuine, only quantities of a certain size representative of trade with third countries should be considered ; Whereas, in order to ensure the quota is fully utilized, it is necessary to set a time limit for lodging import licence applications and to allow the transfer of any quantities that have not been applied for at that date during the last quarter of 1993, and their allocation to operators on the basis of the quantities remaining rather than the original allocation criteria ; Whereas the detailed rules for the application of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), Article 2 The quota referred to in Article 1 shall be divided into two parts as follows : (a) the first, equal to 80 % or 42 400 tonnes, shall be apportioned between importers who can prove they have imported frozen meat falling within CN code 0202 or products falling within CN code 0206 29 91 to which these import arrangements apply during the last three years ; (b) the second, equal to 20 % or 10 600 tonnes, shall be apportioned between operators who can prove that they engaged in trade, involving a minimum quantity and for a period to be determined, with third coun ­ tries in beef and veal other than that to which these import arrangements apply and excluding meat which is the subject of inward or outward processing traffic . Article 3 1 . Quantities which have not been covered by an import licence application at 31 August 1993 shall be subject of a further allocation during the fourth quarter of that year, without account necessarily being taken of the apportionment referred to in Article 2. 2 . Member States shall notify the Commission, before 16 September 1993, of quantities not applied for at 31 August of that year. (') OJ No L 148 , 28 . 6. 1968, p . 24 . Last amended by Regulation (EEC) No 2066/92 (OJ No L 215, 30. 7. 1992, p. 49). No L 346/4 Official Journal of the European Communities 27. 11 . 92 Article 4 and (b) the conditions governing the issue and the term of validity of the import licences. Article 5 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular rules on : (a) the apportionment and allocation of quantities avai ­ lable between the operators referred to in Article 2 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1992. For the Council The President D. CURRY